DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

 Response to Amendment
The amendment filed 21 December 2020 has been entered.  Claims 31, 33, 38, and 42, are currently amended.  Claims 54-56 are newly added.  Claims 1-30 are canceled.  Claims 31-56 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 31 and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 31-32, 37-46, 49-50, and 52-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer (DE 4211465 A1, machine translation previously provided) in view of Murayama (U.S. Patent No. 4010013) and Johnson et al. (U.S. Patent No. 5746650).
Regarding claim 31, Lehrer (Fig. 1) teaches an installation for painting objects (Page 1, “The invention relates to a method for dry separation, recovery and processing of a mist from sticky paint particles resulting from spray painting from the exhaust air stream of a paint booth, a paint booth or the like by means of a filtering separator, it also relates to a device for performing the method”), in particular vehicle bodies, comprising 
at least one painting booth (spray booth 1) and 
at least one device for separating wet paint over-spray from an over-spray particle-containing exhaust air stream (see Fig. 1), 
wherein overspray particles pass into the exhaust air stream (Page 1, “a method for dry separation, recovery and processing of a mist from sticky paint particles resulting from spray painting from the exhaust air stream of a paint booth”) in an application area of the painting installation (see Fig. 1); 
wherein the device for separating wet paint over-spray from the exhaust air stream comprises at least one separation device (filtering separator 10) for separating the over-spray from at least a part of the exhaust air stream, which has at least one filter element (Page 8, “a filtering separator is used, with a filtering material”), 
wherein a flow path of the exhaust air stream from the application area to the separation device has at least one narrowed area (see narrowed area in mixing chamber 7, at the bottom of the chamber 7 where it joins with suction line 8), 
wherein the device for separating wet paint over-spray from the exhaust air stream includes at least one pre-coat supply device (nozzles 26 provide auxiliary dust from the feed lines 25, 25.1) which is disposed at the narrowed area of the flow path of the exhaust air stream and delivers a pre-coat material into the exhaust air stream (see Fig. 1, nozzles 26 are located in the mixing chamber 7 at the top of the sloped walls, meaning they are located at the beginning of the narrowed area),
wherein at least one filter element has a barrier layer including the pre-coat material, which prevents agglutination of a filter surface (Page 7, “Due to the high excess of the auxiliary dust, individual fog particles that can still get sticky on the filtering material do not interfere with this process”), 
wherein the device for separating wet paint over-spray from the exhaust air stream includes a flow chamber which is subdivided by flow guidance elements (lower sloped walls of mixing chamber 7) into an upper section (mixing chamber 7) and a lower section (suction line 8 and filtering separator 10), 
wherein the upper section and the lower section of the flow chamber are connected to each other by the narrowed area (see Fig. 1) and 
wherein the at least one separation device for separating the over-spray from at least a part of the exhaust air stream is provided in the lower section of the flow chamber (filtering separator 10).

However, Murayama teaches an installation for separating wet over-spray from an over-spray particle-containing exhaust air stream (waste gas containing tar mist), wherein at least one filter element (bag filter 3) has a barrier layer including the pre-coat material (Col. 2 lines 30-47, “the valve of the supply tube for protective coating material is opened, so as to pre-coat a layer of protective coating material on the surface of the bag filter in said bag house by the supply of the material into the bag house through said supply tube”) which prevents agglutination of a filter surface (Col. 2 lines 30-47, “Thereafter, the conducting duct for waste gas containing said tar mist is opened by opening the valve in said duct for supplying waste gas containing tar mist into the bag house through said conducting duct, and said tar mist in the waste gas is captured by the precoated layer of protective coating material on the surface of bag filter when said waste gas is filtered by said bag filter and clogging of the bag filter will not occur, because said tar mist does not cntact the bag filter directly”). 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the filter element has a barrier layer including the pre-coat material by combining prior art elements according to known methods to yield predictable results as taught by Murayama into the teachings of Lehrer because it does no more than yield predictable results of providing a means to ensure that the filter is not clogged by the wet over-spray particles, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

However, Johnson (Fig. 1) teaches a paint spray booth (Title, “Integrated paint spray booth and air conditioning system and process”), wherein the at least one separation device for separating the over-spray from at least a part of the exhaust air stream (filter elements 42) is provided in the lower section of the flow chamber (see Annotated Figure 1) and located underneath at least one of the flow guidance elements subdividing the flow chamber into the upper section and the lower section (see Annotated Figure 1). 
It would have been obvious to one skilled in the art at the time of the invention to include the separation device for separating the over-spray from at least a part of the exhaust air stream in the lower section of the flow chamber underneath at least one of the flow guidance elements by combining prior art elements according to known methods to yield predictable results as taught by Johnson into the teachings of Leherer because it does no more than yield predictable results of ensuring that the entirety of the system is compact and space-efficient, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.


    PNG
    media_image1.png
    698
    1200
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 32, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the narrowed area is disposed beneath the application area (Lehrer:  see Fig. 1; Johnson:  see Fig. 1).

Regarding claim 37, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the painting booth has a transverse direction (Lehrer:  see Fig. 1, width of booth 1), and wherein the narrowed area is not sub-divided in the transverse direction of the painting booth (Lehrer:  see Fig. 1).

Regarding claim 38, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein an entrance of the exhaust air stream into 

Regarding claim 39, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein at least of the one flow guidance elements (Lehrer:  see Fig. 1, walls of the mixing chamber 7) directs at least a portion of the exhaust air stream to the narrowed area (Lehrer:  see Fig. 1; Johnson:  see Fig. 1).

Regarding claim 40, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 39, wherein the at least one of the flow guidance elements exhibits at least one flow guidance surface which is, at least in a section thereof, substantially horizontally aligned (see Annotated Figure 1, flow guidance elements of Johns have at least a section thereof which is substantially horizontally aligned).

Regarding claim 41, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 39, wherein the at least one of the flow guidance elements exhibits at least one flow guidance surface which is, at least in a section thereof, inclined against the horizontal (Lehrer:  see Fig. 1, bottom walls of the mixing chamber 7 are inclined against the horizontal).



Regarding claim 43, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 42, wherein the device for separating wet paint over-spray from the exhaust air stream includes a top boundary wall of the area separated from the area of the device for separating wet paint over-spray from the exhaust air stream flowed-through by the exhaust air stream (Johnson:  see Fig. 1), which top boundary wall forms at least a part of a flow guidance element (Johnson:  see Fig. 1, 

Regarding claim 44, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the supply of the pre-coat material into the exhaust air stream takes place continuously (Lehrer:  Page 7, “discharge line 27 is connected in parallel with the pull-off line 23 and allows periodic or adjustable-continuous discharge of the auxiliary dust”).

Regarding claim 45, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the supply of the pre-coat material into the exhaust air stream takes place in intervals (Lehrer:  Page 7, “discharge line 27 is connected in parallel with the pull-off line 23 and allows periodic or adjustable-continuous discharge of the auxiliary dust”).

Regarding claim 46, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the at least one filter element is capable of being cleaned in intervals (Lehrer:  Page 3, “the more or less dried and thus still to be regarded as sticky paint particles become "dust", which can be treated like dry dust from the outset, and which, after it has been deposited on the filtering materials, is replaced by a conventional one with hoses, bags, Filter surfaces, lamellae or candles equipped filtering separator can be cleaned of this material in a known manner by means of tapping, upsetting or by means of compressed air pulses in the opposite direction to the 

Regarding claim 49, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the at least one filter element is capable of being cleaned by compressed air pulses (Lehrer:  Page 3, “the more or less dried and thus still to be regarded as sticky paint particles become "dust", which can be treated like dry dust from the outset, and which, after it has been deposited on the filtering materials, is replaced by a conventional one with hoses, bags, Filter surfaces, lamellae or candles equipped filtering separator can be cleaned of this material in a known manner by means of tapping, upsetting or by means of compressed air pulses in the opposite direction to the air flow”).

Regarding claim 50, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the device for separating wet paint over-spray from the exhaust air stream contains an air circulation circuit, in which the exhaust air stream, from which the wet paint over-spray has been separated, is at least partially supplied to the application area again (Lehrer:  see left-handed air path provided at control flap 19).

Regarding claim 52, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the passage cross-section at the narrowed area is so small that turbulences appear in the exhaust air stream, which distribute the pre-coat material in the exhaust air stream (Lehrer:  see Fig. 1, as the change from the 

Regarding claim 53, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the pre-coat material comprises lime, an aluminum silicate, an aluminum oxide, a silicon oxide or a powder coating (Lehrer:  Page 3, “Such paint-compatible auxiliary dusts are, for example, color pigments… color pigments used here are the oxides of titanium or zircon, for example to increase the white content of the secondary lacquer, or other oxidic color pigments. It goes without saying that different color pigments can also be provided”; Pages 3-4, “Another type of paint-compatible auxiliaries are the fillers used in the manufacture of paints, which can also be added as auxiliary dust… the fillers used being, for example, kaolin, limestone or heavy spar powder or similar, generally inorganic substances become”, wherein at least lime (limestone) is disclosed, and several of the other disclosures could easily be considered to be the claimed ‘coating powder’).

Regarding claim 54, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the flow guidance elements subdividing the flow chamber into the upper section and the lower section each extend from a sidewall of the flow chamber into the interior of the flow chamber (Johnson:  see Fig. 1 and Annotated Figure 1).



Regarding claim 56, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the narrowed area is in the form of a space between free borders opposite to each other of the flow guidance elements (Johnson:  see Fig. 1 and Annotated Figure 1, the narrowed area is formed between free borders of the flow guidance elements).

Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer (DE 4211465 A1, machine translation previously provided) in view of Murayama (U.S. Patent No. 4010013) and Johnson et al. (U.S. Patent No. 5746650) as applied to claim 31 above, and further in view of West et al. (U.S. Patent No. 5020470).
Regarding claim 33, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the painting booth has a longitudinal direction (Lehrer:  not shown in a separate view, but must inherently exist). 
It is not clear if Lehrer in view of Murayama and Johnson teach that the narrowed area extends in the longitudinal direction of the painting booth over substantially an entire length of the painting booth. 

It would have been obvious to one skilled in the art at the time of the invention to include the narrowed area over the entire longitudinal length of the booth by combining prior art elements according to known methods to yield predictable results as taught by West into the teachings of Lehrer because it does no more than yield predictable results of providing a means for the over-spray to be collected over the entire length of the useable area of the painting booth, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 34, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the painting booth has a longitudinal direction (Lehrer:  not shown in a separate view, but must inherently exist). 
Lehrer in view of Murayama and Johnson are silent regarding the narrowed area being divided in the longitudinal direction of the painting booth into a plurality of narrowed sub-areas. 
However, West (Fig. 1-2, 5) teaches a painting booth (paint application chamber 12) which has a longitudinal direction (see Fig. 1), and wherein the narrowed area is divided in the longitudinal direction of the painting booth into a plurality of narrowed sub-areas (see in Fig. 5 the plurality of discrete discharge tubes 50 each having a pair of 
It would have been obvious to one skilled in the art at the time of the invention to include the separated areas along the longitudinal length of the booth by combining prior art elements according to known methods to yield predictable results as taught by West into the teachings of Lehrer because it does no more than yield predictable results of ensuring that the over-spray is contained and the amount of noise in the spray chamber is reduced, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 35, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the painting booth has a longitudinal direction (Lehrer:  not shown in a separate view, but must inherently exist). 
It is not clear if Lehrer in view of Murayama and Johnson teach that the narrowed area is not sub-divided in the longitudinal direction of the painting booth. 
However, West (Fig. 1) teaches a painting booth (paint application chamber 12) which has a longitudinal direction (see Fig. 1), and wherein the narrowed area is not sub-divided in the longitudinal direction of the painting booth (see Fig. 5, the substantially continuous inlet channel 40 is not shown to be sub-divided in the longitudinal direction).
It would have been obvious to one skilled in the art at the time of the invention to include the narrowed area over the entire longitudinal length of the booth by combining prior art elements according to known methods to yield predictable results as taught by .

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer (DE 4211465 A1, machine translation previously provided) in view of Murayama (U.S. Patent No. 4010013) and Johnson et al. (U.S. Patent No. 5746650) as applied to claim 31 above, and further in view of JP07037311 (copy provided by Applicant with IDS dated 19 May 2017).
Regarding claim 36, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31, wherein the painting booth has a transverse direction (Lehrer:  see Fig. 1, width of booth 1). 
Lehrer in view of Murayama and Johnson are silent regarding the narrowed area being divided into a plurality of narrowed sub-areas in the transverse direction of the painting booth. 
However, JP07037311 (Fig. 1-3) teaches a spray booth installation (see Fig. 1), and wherein the narrowed area is divided into a plurality of narrowed sub-areas in the transverse direction of the painting booth (see Fig. 3, grating applied at a narrowed area to divide it into a plurality of narrowed sub-areas).
It would have been obvious to one skilled in the art at the time of the invention to include the grating in the narrowed area by combining prior art elements according to known methods to yield predictable results as taught by JP07037311 into the teachings .

Claims 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer (DE 4211465 A1, machine translation previously provided) in view of Murayama (U.S. Patent No. 4010013) and Johnson et al. (U.S. Patent No. 5746650) as applied to claim 31 above, and further in view of Salazar et al. (U.S. Patent No. 6024796).
Regarding claim 47, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31. 
Lehrer in view of Murayama and Johnson are silent regarding the at least one filter element exhibiting a moist surface in the operation of the device for separating wet paint over-spray from the exhaust air stream. 
However, Salazar (Fig. 1) teaches a spray booth installation (see Fig. 1), wherein the at least one filter element (wet scrubber 1) exhibits a moist surface in the operation of the device for separating wet paint over-spray from the exhaust air stream (wet scrubber 1 collect water p from gutters 19).
It would have been obvious to one skilled in the art at the time of the invention to include the moist surface in the filter element by combining prior art elements according to known methods to yield predictable results as taught by Salazar into the teachings of Lehrer because it does no more than yield predictable results of providing a 

Regarding claim 48, Lehrer in view of Murayama, Johnson, and Salazar teaches the Installation according to claim 47, wherein a surface of the at least one filter element is capable of being rinsed-off continuously or in intervals (Salazar:  Col. 15 line 62-Col. 16 line 8, “An important feature of this embodiment is that the central controller 52 continuously monitors the amount of paint particles coming down from the spray section, using the inlet sensor 50, and the amount of particles exiting with the exhaust stream, using exhaust sensor 51. With this information, the central controller 52 can adjust the wet scrubber system for optimal performance. Also, because the wet scrubbers 1c are operated independently of one another, automatic control can be carried out with regard to the respective wet scrubbers 1c independently of one another where each has its own enclosed exhaust air chamber 39. Thus, each scrubber system would contain an inlet sensor 50, an exhaust sensor 51, a central controller 52, a local water regulating system 45”, wherein the regulation of the water flow would result in the wet scrubber 1 being rinsed-off either continuously or in intervals).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer (DE 4211465 A1, machine translation previously provided) in view of Murayama (U.S. Patent No. 4010013) and Johnson et al. (U.S. Patent No. 5746650) as applied to claim 31 above, and further in view of Seiler et al. (U.S. Patent No. 5296031).
Regarding claim 51, Lehrer in view of Murayama and Johnson teaches the Installation according to claim 31. 
Lehrer and Murayama are silent regarding a collection belt for receiving pre-coat material and wet paint over-spray from a plurality of filter elements and for transporting the pre-coat material and the wet paint over-spray along a conveying direction of the objects to be painted. 
However, Seiler (Fig. 1-4) teaches a spray booth installation (see Fig. 3), wherein the installation comprises a collection belt (belt 28) for receiving pre-coat material and wet paint over-spray from a plurality of filter elements and for transporting the pre-coat material and the wet paint over-spray along a conveying direction of the objects to be painted (Col. 3 lines 15-18, “cabin floor of the inner cabin 2 is formed by at least one endless filter belt 28, driven by a motor 27 and moving continuously, which is permeable for air but not for powder” and see Fig. 4, arrow 140 indicates the direction of movement of the car bodies 14).
It would have been obvious to one skilled in the art at the time of the invention to include the conveyor belt for the dried material by combining prior art elements according to known methods to yield predictable results as taught by Seiler into the teachings of Lehrer because it does no more than yield predictable results of providing a means to ensure that the material is collected without causing buildup in any particular area of the filter elements, since it has been held that the combination of familiar 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762